DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formyNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 9/19/2022. Claims 1-18 are pending in the case. This Office Action is made final.

Response to Arguments
2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Regarding amended independent claim 1, Applicant argues on page 8-11 that the cited reference Sansale does not teach or suggest the added limitation of “an expanded bar region disposed between the indicator region and the content region, and having a first height longer than a reference height associated with the application executed by the at least one processor”. 
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new references Giannotti and Bovet used in the current rejection. Bovet was previously used in the rejection of claim 13. The combination of Sansale, Giannotti and Bovet teaches the claim limitations:
Sansale teaches display a screen comprising a user interface of an application comprising a content region and an expanded bar region disposed adjacent to the content region, and having a first height longer than a reference height, by using the display, while executing the application:
A healthcare application includes a content area, a notification bar area and a content item display area. The notification bar is a sidebar positioned at left, right, top or bottom of the application screen (FIG. 10-11 and par. 81, 85). 
The different display areas--the notification bar, the content item display area, and the results display area-- automatically transition from one to the other in response to different triggers. For instance, if it is determined that there is a large amount of available screen space, the content item notification bar may automatically expand to the content item display area. If a high-priority alert content item is generated, the notification bar may automatically expand to the content item display area so that more detailed information concerning the high-priority alert can be presented (FIG. 11 and par. 77-78). 
The reference height is a value between the regular and expanded region sizes.
Giannotti teaches a reference height associated with the application executed by the at least one processor:
Each application interface may have a maximum and/or a minimum size associated therewith. For example, a minimum size may be based on content of the application interface. A navigation application interface may have a minimum width of 2 cells and/or a minimum size of 2×4 cells. Each of the media application interface and the phone application interface may have a minimum size of 1×1 cell (FIG. 5, Table 1 and par. 55).
Bovet teaches display a screen comprising an indicator region and a user interface of an application comprising an indicator region, a content region and an expanded bar region disposed between the indicator region and the content region:
A mobile device displays a top indicator bar showing the time, battery strength and wireless strength; below it is displayed a menu bar with editing and navigation commands; and below the menu bar is displayed the content area showing email-related content (FIG. 15-16).
Therefore it would be obvious to combine the teachings of Sansale to display regular and expanded bar region sizes using an arbitrary reference height, with the teachings of Giannotti to use a reference height associated with the application, and with the teachings of Bovet to display a bar region located between the indicator region and the content region, in order to obtain the claimed limitation of “an expanded bar region disposed between the indicator region and the content region, and having a first height longer than a reference height associated with the application executed by the at least one processor”, as claimed by the present invention.

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sansale et al (U.S. Patent Application 20150186610) in view of Giannotti et al (U.S. Patent Application 20180321843) and in view of Jeong et al (U.S. Patent Application 20170140504) and in view of Bovet et al (U.S. Patent Application 20130332850).
Regarding claims 1, 14 and 15, Sansale et al teaches an electronic device (i.e. computing device (FIG. 2 element 216 and par. 29)) comprising: 
a display (i.e. display screen (FIG. 2 element 217 and par. 38)); 
a memory (i.e. data store (FIG. 2 element 212 and par. 29)) configured to store instructions; and 
at least one processor operably coupled with the memory and the display (i.e. processor (FIG. 2 and par. 32)), 
wherein, when executing the instructions, the at least one processor is configured to: 
display a screen comprising a user interface of an application comprising, a content region and an expanded bar region disposed adjacent to the content region, and having a first height longer than a reference height, by using the display, while executing the application (i.e. healthcare application includes a content area, a notification bar area and a content item display area. The notification bar is a sidebar positioned at left, right, top or bottom of the application screen (FIG. 10-11 and par. 81, 85). The different display areas--the notification bar, the content item display area, and the results display area-- automatically transition from one to the other in response to different triggers. For instance, if it is determined that there is a large amount of available screen space, the content item notification bar may automatically expand to the content item display area. If a high-priority alert content item is generated, the notification bar may automatically expand to the content item display area so that more detailed information concerning the high-priority alert can be presented (FIG. 11 and par. 77-78). Examiner note: The reference height is a value between the regular and expanded region sizes),
receive an input for changing the first height of the user interface being displayed to a second height which is shorter than the reference height, and 
based on receiving the input, use the display to switch the expanded bar region, included in the user interface of the application, to a regular bar region having an area smaller than an area of the expanded bar region (i.e. if it is determined that there is a small amount of available screen space, the content item display area may automatically collapse back to the content item notification bar. Once the high-priority alert content item is viewed or addressed by the user, the content item display area may automatically collapse back to the notification bar (FIG. 10-11 and par. 77-78). The content item display area 1110 may collapse or transition back to the notification bar 1010 in response to a number of different factors. For instance, a user may utilize the arrow in the control area 1124 of the content item display area 1110 to manually transition the display area 1110 back to the notification bar 1010. In another aspect, once a high-priority alert or notification is addressed, the content item display area 1110 may automatically transition back to the notification bar 1010. The content item display area 1110 may additionally automatically transition back to the notification bar 1010 if it is determined that the amount of available screen space for the healthcare application UI 314 has dropped below a certain threshold (FIG. 10-11 and par. 89)).  
Sansale et al doesn’t expressly teach a reference height associated with the application.
Giannotti et al teaches a reference height associated with the application executed by the at least one processor (i.e. each application interface may have a maximum and/or a minimum size associated therewith. For example, a minimum size may be based on content of the application interface. A navigation application interface may have a minimum width of 2 cells and/or a minimum size of 2×4 cells. Each of the media application interface and the phone application interface may have a minimum size of 1×1 cell (FIG. 5, Table 1 and par. 55)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Giannotti et al to use a reference height associated with the application executed by the at least one processor, because doing so would ensure that the user can read the information presented by each application (par. 55).
Sansale et al and Giannotti et al don’t expressly teach wherein the expanded bar region provides at least one of information concerning an execution screen of the application displayed within the content region or at least one executable object for providing actions concerning the execution screen, in a form differently from that provided by the regular bar region.
Jeong et al teaches wherein the expanded bar region provides at least one of information concerning an execution screen of the application displayed within the content region or at least one executable object for providing actions concerning the execution screen, in a form differently from that provided by the regular bar region (i.e. change the layout of the screen in response to the size of the display area exceeding the preset first size when a first application is being executed, and to display an additional plurality of elements in response to the size of the display area exceeding the preset first size when a second application is being executed (par. 15). If the size of the display area increases and exceeds a preset first size (e.g., 60% of the maximum screen size), change the layout of the application to display two additional rows of information (FIG. 5C and par. 111). A display location of the application bar 1120 having a second priority order may be kept all the time, but an amount of contents included in the application bar 1120 may be changed according to a size of the application bar 1120. For example, content title information may be included in the application bar 1120 in the first layout, but content titles and content detailed information may be included in the application bar 1120 in the second layout. Display the navigation area 1140 as an icon in the application bar (FIG. 11 and par. 181, 184)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to have the expanded bar region display information in a form different from the regular bar region, because doing so would provide a method to dynamically change the user interface layout when the available screen size changes (par. 8).
Sansale et al and Giannotti et al and Jeong et al don’t expressly teach an indicator region and a user interface of an application comprising an indicator region, a content region and an expanded bar region disposed between the indicator region and the content region.
Bovet et al teaches an indicator region and a user interface of an application comprising an indicator region, a content region and an expanded bar region disposed between the indicator region and the content region (i.e. a mobile device displays a top indicator bar showing the time, battery strength and wireless strength; below it is displayed a menu bar with editing and navigation commands; and below the menu bar is displayed the content area showing email-related content (FIG. 15-16)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bovet et al to display an indicator region, a content region and an expanded bar region disposed between the indicator region and the content region, because doing so would provide a well-known layout for presenting content on mobile devices.  


Regarding claim 8, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1. Sansale et al further teaches wherein, when executing the instructions, the at least one processor is further configured to: 
in response to receiving the input, identify whether a width of the user interface to be changed by the input is longer than a reference width,5Preliminary Amendment dated: July 29, 2021 
in response to identifying that the width is narrower than or equal to the reference width, switch the expanded bar region included in the user interface of the application to the regular bar region by using the display, and 
in response to identifying that the width is longer than the reference width, maintain the expanded bar region (i.e. the different display areas--the notification bar, the content item display area, and the results display area-- automatically transition from one to the other in response to different triggers. If it is determined that there is a small amount of available screen space, the content item display area may automatically collapse back to the content item notification bar (FIG. 10-11 and par. 77-78). The content item display area 1110 may collapse or transition back to the notification bar 1010 in response to a number of different factors. The content item display area 1110 may additionally automatically transition back to the notification bar 1010 if it is determined that the amount of available screen space for the healthcare application UI 314 has dropped below a certain threshold (FIG. 10-11 and par. 89)).  


Regarding claim 9, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1, but Sansale et al and Giannotti et al and Bovet et al don’t expressly teach wherein each of the regular bar region and the expanded bar region comprises at least one non-executable object for providing information concerning an execution screen of the application displayed within the content region, and at least one executable object for providing actions concerning the execution screen.
Jeong et al teaches wherein each of the regular bar region and the expanded bar region comprises at least one non-executable object for providing information concerning an execution screen of the application displayed within the content region, and at least one executable object for providing actions concerning the execution screen (i.e. a display location of the application bar 1120 having a second priority order may be kept all the time, but an amount of contents included in the application bar 1120 may be changed according to a size of the application bar 1120. For example, content title information may be included in the application bar 1120 in the first layout, but content titles and content detailed information may be included in the application bar 1120 in the second layout. Display the navigation area 1140 as an icon in the application bar (FIG. 11 and par. 181, 184)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to display in the regular and expanded bar regions a non-executable object for providing information and an executable object for providing actions concerning the application, because doing so would provide a method to dynamically change the user interface layout when the available screen size changes (par. 8).


Regarding claim 10, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 9. Sansale et al further teaches wherein the at least one non-executable object and the at least one executable object which are included in the regular bar region are displayed in a single row (i.e. the sidebar area has one row or column (FIG. 10-11)).
Sansale et al doesn’t expressly teach wherein the at least one non-executable object and the at least one executable object which are included in the expanded bar region are displayed in multiple rows.
Jeong et al teaches wherein the at least one non-executable object and the at least one executable object which are included in the expanded bar region are displayed in multiple rows (i.e. if the size of the display area exceeds a preset size, two rows of information are added (FIG. 5C and par. 111)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to display the information in the regular bar region in a single row and display the information in the expanded bar region in multiple rows, because doing so would provide a method to dynamically change the user interface layout when the available screen size changes (par. 8).


Regarding claim 11, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 9, but Sansale et al and Giannotti et al and Bovet et al don’t expressly teach wherein the at least one non-executable object included in the regular bar region, and the at least one non-executable object included in the expanded bar region comprise information concerning a title of the application, and wherein the at least one non-executable object included in the expanded bar region further comprises summary information of the execution screen, as compared to the at least one non-executable object included in the regular bar region.
Jeong et al teaches wherein the at least one non-executable object included in the regular bar region, and the at least one non-executable object included in the expanded bar region comprise information concerning a title of the application, and wherein the at least one non-executable object included in the expanded bar region further comprises summary information of the execution screen, as compared to the at least one non-executable object included in the regular bar region (i.e. a display location of the application bar 1120 having a second priority order may be kept all the time, but an amount of contents included in the application bar 1120 may be changed according to a size of the application bar 1120. Content title information may be included in the application bar 1120 in the first layout, but content titles and content detailed information may be included in the application bar 1120 in the second layout (FIG. 11 and par. 184)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to display a title of the application in both the regular and expanded bar regions but display additional information about the application only in the expanded bar region, because doing so would provide a method to dynamically change the user interface layout when the available screen size changes (par. 8).


Regarding claim 13, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1. Sansale et al further teaches wherein the expanded bar region further comprises additional information, as compared to the regular bar region (i.e. the expanded content item display area displays more information than the regular content item notification bar 1010 (FIG. 10 element 1010 and FIG. 11 element 1110)).
Sansale et al doesn’t expressly teach wherein the content region comprises a plurality of contents, and wherein the bar region further comprises statistical information of the plurality of contents.
Bovet et al teaches wherein the content region comprises a plurality of contents, and wherein the bar region further comprises statistical information of the plurality of contents (i.e. display a list of messages, and display in the top menubar the number of messages (FIG. 4, 15). Display a short version of a message; the user can expand a message to display more information (FIG. 16-17 and par. 97-100)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bovet et al to display statistical information of the plurality of contents in the expanded bar region, because doing so would provide a method to present visual feedback to the user regarding summary information about the content, in a central place where it is easy for the user to see.


Regarding claim 16, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1, but Sansale et al and Jeong et al and Bovet et al don’t expressly teach wherein the reference height is changed based on at least one of a type of the application, a type of a content displayed within an execution screen, a type of information displayed within the expanded bar region, an attribute of information displayed within the expanded bar region, or a grip state of a user on the electronic device.
Giannotti et al teaches wherein the reference height is changed based on at least one of a type of the application, a type of a content displayed within an execution screen, a type of information displayed within the expanded bar region, an attribute of information displayed within the expanded bar region, or a grip state of a user on the electronic device (i.e. each application interface may have a maximum and/or a minimum size associated therewith. For example, a minimum size may be based on content of the application interface. In the example of a navigation application interface, the navigation information may be difficult to present within a single cell or a single column of cells. Accordingly, a navigation application interface may have a minimum width of 2 cells and/or a minimum size of 2×4 cells. Each of the media application interface and the phone application interface may be capable of presenting usable information/controls within a single grid cell. Accordingly, each of these application interfaces may have a minimum size of 1×1 cell (FIG. 5, Table 1 and par. 55)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Giannotti et al to have a reference height based on at least one of a type of the application, because doing so would ensure that the user can read the information presented by each application (par. 55).


Claims 2-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sansale et al in view of Giannotti et al and in view of Jeong et al and in view of Bovet et al, and further in view of Ko et al (U.S. Patent Application 20140229888). 
Regarding claim 2, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1. Sansale et al further teaches in response to reducing the screen size dedicated to the application, display the user interface of 3Preliminary Amendment dated: July 29, 2021the application comprising the regular bar region switched from the expanded bar region, by using the display (i.e. the different display areas--the notification bar, the content item display area, and the results display area-- automatically transition from one to the other in response to different triggers. If it is determined that there is a small amount of available screen space, the content item display area may automatically collapse back to the content item notification bar (FIG. 10-11 and par. 77-78). The content item display area 1110 may collapse or transition back to the notification bar 1010 in response to a number of different factors. The content item display area 1110 may additionally automatically transition back to the notification bar 1010 if it is determined that the amount of available screen space for the healthcare application UI 314 has dropped below a certain threshold (FIG. 10-11 and par. 89). Examiner note: the screen size dedicated to the first application is reduced when two instead of one applications are displayed on the screen).
Sansale et al doesn’t expressly teach wherein the input is an input for executing another application which is distinct from the application, along with the application, and 
wherein, when executing the instructions, the at least one processor is further configured to: 
in response to receiving the input, execute the other application, and 
in response to executing the other application, display another user interface of the other application along with the user interface of 3Preliminary Amendment dated: July 29, 2021the application.
Ko et al teaches wherein the input is an input for executing another application which is distinct from the application, along with the application, and 
wherein, when executing the instructions, the at least one processor is further configured to: 
in response to receiving the input, execute the other application (i.e. receive input for entering divided mode and execute two applications on screen (FIG. 4). Receive input for dividing screen (FIG. 5A element 520)), and 
in response to executing the other application, display another user interface of the other application along with the user interface of 3Preliminary Amendment dated: July 29, 2021the application (i.e. display two applications on the screen (FIG. 5B)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to switch the bar region of the first application from expanded to regular when displaying two applications on the screen, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 3, Sansale et al and Giannotti et al and Jeong et al and Bovet et al and Ko et al teach the electronic device of claim 2, including displaying the user interface of 3Preliminary Amendment dated: July 29, 2021the application comprising the regular bar region switched from the expanded bar region, but Sansale et al and Giannotti et al and Jeong et al and Bovet et al don’t expressly teach wherein the other user interface of the other application is displayed directly below or directly above the user interface of the application comprising the regular bar region switched from the expanded bar region.
Ko et al teaches wherein the other user interface of the other application is displayed directly below or directly above the user interface of the application (i.e. the search app is displayed above the chatting app (FIG. 5B)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to display the other application directly below or directly above the application comprising the regular bar region switched from the expanded bar region, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 4, Sansale et al and Giannotti et al and Jeong et al and Bovet et al and Ko et al teach the electronic device of claim 2, including displaying the user interface of 3Preliminary Amendment dated: July 29, 2021the application comprising the regular bar region switched from the expanded bar region. Sansale et al further teaches wherein, when executing the instructions, the at least one processor is further configured to: 
in response to executing the other application, identify whether a third height of the other user interface of the other application is longer than the reference height, 
in response to identifying that the third height is longer than the reference height, display the other user interface of the another other application comprising another content region and another expanded bar region, by using the display, and 
in response to identifying that the third height is shorter than or equal to the reference height, display the other user interface of the other application comprising the other content region and another regular bar region, by using the display (i.e. the different display areas--the notification bar, the content item display area, and the results display area-- automatically transition from one to the other in response to different triggers. If it is determined that there is a small amount of available screen space, the content item display area may automatically collapse back to the content item notification bar (FIG. 10-11 and par. 77-78). The content item display area 1110 may collapse or transition back to the notification bar 1010 in response to a number of different factors. The content item display area 1110 may additionally automatically transition back to the notification bar 1010 if it is determined that the amount of available screen space for the healthcare application UI 314 has dropped below a certain threshold (FIG. 10-11 and par. 89)).
Sansale et al doesn’t expressly teach wherein, when executing the instructions, the at least one processor is further configured to: 
in response to executing the other application, identify the other user interface of the other application, which is to be displayed with the user interface of the application, 
in response to identifying, display the other user interface of the another other application comprising another content region and another bar region disposed directly above the other content region, along with the user interface of the application, by using the display, and 
in response to identifying, display the other user interface of the other application comprising the other content region and another bar region disposed directly above the other content region, along with the user interface of the application, by using the display.
Ko et al teaches wherein, when executing the instructions, the at least one processor is further configured to: 
in response to executing the other application, identify the other user interface of the other application, which is to be displayed with the user interface of the application, 
in response to identifying, display the other user interface of the another other application comprising another content region and another bar region disposed directly above the other content region, along with the user interface of the application, by using the display, and 
in response to identifying, display the other user interface of the other application comprising the other content region and another bar region disposed directly above the other content region, along with the user interface of the application, by using the display (i.e. display two applications on the screen. The search app is displayed above the chatting app (FIG. 5B)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to switch the bar region of the second application from regular to expanded when displaying two applications only if there is enough space on the screen, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 5, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1, including displaying the user interface of 3Preliminary Amendment dated: July 29, 2021the application comprising the regular bar region switched from the expanded bar region, but they don’t expressly teach wherein the input is an input for switching a display mode of the user interface of the application from a full screen mode to a pop-up screen mode, and 
wherein, when executing the instructions, the at least one processor is further configured to display, in response to receiving the input, the user interface of the 4Preliminary Amendment dated: July 29, 2021application comprising the regular bar region switched from the expanded bar region, as superimposed over a home screen, by using the display.
Ko et al teaches wherein the input is an input for switching a display mode of the user interface of the application from a full screen mode to a pop-up screen mode, and 
wherein, when executing the instructions, the at least one processor is further configured to display, in response to receiving the input, the user interface of the 4Preliminary Amendment dated: July 29, 2021application, as superimposed over a home screen, by using the display (i.e. switching to the floating screen: the switching-to-floating-screen icon that is output to a first screen region 2110 is touched on, the division mode is canceled, and the floating screen is output. The first application being executed on the first screen region 2110 is output to the floating screen, and the second application being executed on a second screen region 2120 is output to the entire screen 151 (FIG. 21 and par. 396-398)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to provide an input for switching a display mode of the application from a full screen mode to a pop-up screen mode, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 6, Sansale et al and Giannotti et al and Jeong et al and Bovet et al and Ko et al teach the electronic device of claim 1. Sansale et al further teaches wherein, when executing the instructions, the at least one processor is further configured to: 
detect a gesture, while displaying the user interface comprising the content region and the expanded bar region, 
based on identifying that a location of the gesture is within a designated region in a display region of the display, switch the expanded bar region included in the user interface of the application to the regular bar region by using the display, and 
based on identifying that the location of the gesture is out of the designated region in the display region, maintain the expanded bar region included in the user interface of the application (i.e. the content item display area 1110 may collapse or transition back to the notification bar 1010 in response to a number of different factors. For instance, a user may utilize the arrow in the control area 1124 of the content item display area 1110 to manually transition the display area 1110 back to the notification bar 1010 (FIG. 11 and par. 89). Examiner note: the designated region is the area of the screen covered by control 1124: if the user selects this control, the switching action is executed; if the user selects another area of the screen, the switching action is not executed).  
Sansale et al doesn’t expressly teach detect release of a drag gesture initiated from the content region, and release of the drag gesture.
Ko et al teaches wherein, when executing the instructions, the at least one processor is further configured to: 
detect release of a drag gesture initiated from the content region, while displaying the user interface, 
based on identifying that a location of the release of the drag gesture is within a designated region in a display region of the display, execute an action by using the display, and 
based on identifying that the location of the release of the drag gesture is out of the designated region in the display region, do not execute the action in the user interface of the application (i.e. if the user applies a long push to a title of the first application executing on the first screen region or to a tap region of the first screen region, a thumbnail box of the first application floats. When the user drags the thumbnail box to the second screen region and then releases the dragging, the positions of the first and second screen regions are exchanged. At this point, when the user does not drag the thumbnail on the first screen region and releases the dragging to the first screen region, releases the dragging, the positions of the first and second screen regions are not exchanged (FIG. 17A and par. 346-347)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to use a drag and drop gesture on a designated region of the display to switch the expanded bar region to the regular bar region, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 7, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1. Sansale et al further teaches wherein, when executing the instructions, the at least one processor is further configured to: 
detect of a gesture while displaying the user interface comprising the content region and the regular bar region, 
based on identifying that a location of the is within a designated region in a display region of the display, switch the regular bar region included in the user interface of the application to the expanded bar region by using the display, and 
based on identifying that the location of the is out of the designated region in the display region, maintain the regular bar region included in the user interface of the application (i.e. the notification bar 1010 includes a control area 1024 by which the user can manually expand the notification bar 1010 to a content item display area upon selecting, for example, the arrow (FIG. 10 and par. 81). Examiner note: the designated region is the area of the screen covered by control 1024: if the user selects this control, the switching action is executed; if the user selects another area of the screen, the switching action is not executed).  
Sansale et al doesn’t expressly teach detect release of a drag gesture initiated from the content region, release of the drag gesture, and release of the drag gesture.
Ko et al teaches wherein, when executing the instructions, the at least one processor is further configured to: 
detect release of a drag gesture initiated from the content region while displaying the user interface, 
based on identifying that a location of the release of the drag gesture is within a designated region in a display region of the display, execute an action by using the display, and 
based on identifying that the location of the release of the drag gesture is out of the designated region in the display region, do not execute the action in the user interface of the application (i.e. if the user applies a long push to a title of the first application executing on the first screen region or to a tap region of the first screen region, a thumbnail box of the first application floats. When the user drags the thumbnail box to the second screen region and then releases the dragging, the positions of the first and second screen regions are exchanged. At this point, when the user does not drag the thumbnail on the first screen region and releases the dragging to the first screen region, releases the dragging, the positions of the first and second screen regions are not exchanged (FIG. 17A and par. 346-347)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ko et al to use a drag and drop gesture on a designated region of the display to switch the regular bar region to the expanded bar region, because doing so would provide a screen division method by which it is ensured during multitasking that processes of executing an application are concurrently performed, and to improve user convenience (par. 8-9).


Regarding claim 17, Sansale et al and Giannotti et al and Jeong et al and Bovet et al and Ko et al teach the electronic device of claim 6, but they don’t expressly teach wherein maintaining the expanded bar region included in the user interface of the application further comprises: scrolling content displayed in the content region based on the drag gesture.
Bovet et al teaches wherein maintaining the expanded bar region included in the user interface of the application further comprises: scrolling content displayed in the content region based on the drag gesture (i.e. the user can scroll content by using a dragging gesture (FIG. 16-17 and par. 98-101)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bovet et al to scroll content displayed in the content region based on the drag gesture, because doing so would allow presenting content on a display device in a manner that can make effective use of the display area to convey information to the user, and that is optimized for mobile devices with relatively small display areas (par. 7).


Regarding claim 18, Sansale et al and Giannotti et al and Jeong et al and Bovet et al and Ko et al teach the electronic device of claim 7, but they don’t expressly teach wherein maintaining the regular bar region included in the user interface of the application further comprises: scrolling content displayed in the content region based on the drag gesture.
Bovet et al teaches wherein maintaining the regular bar region included in the user interface of the application further comprises: scrolling content displayed in the content region based on the drag gesture (i.e. the user can scroll content by using a dragging gesture (FIG. 16-17 and par. 98-101)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bovet et al to scroll content displayed in the content region based on the drag gesture, because doing so would allow presenting content on a display device in a manner that can make effective use of the display area to convey information to the user, and that is optimized for mobile devices with relatively small display areas (par. 7).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sansale et al in view of Giannotti et al and in view of Jeong et al and in view of Bovet et al, and further in view of Cuttrell et al (U.S. Patent Application 20070005576). 
Regarding claim 12, Sansale et al and Giannotti et al and Jeong et al and Bovet et al teach the electronic device of claim 1, but they don’t expressly teach wherein the content region comprises a list comprising a plurality of classifiable contents, and wherein the expanded bar region further comprises at least one executable object for classifying the plurality of classifiable contents within the content region according to at least one criterion, as compared to the regular bar region.
Cuttrell et al teaches wherein the content region comprises a list comprising a plurality of classifiable contents, and wherein the expanded bar region further comprises at least one executable object for classifying the plurality of classifiable contents within the content region according to at least one criterion, as compared to the regular bar region (i.e. display a list of files and a list of property tiles indicating filtering criteria (FIG. 1 and par. 64, FIG. 3 and par. 71). The property tiles can be expanded into property panes which display additional filtering criteria (FIG. 2CD and par. 66-67)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cuttrell et al to display in the expanded bar region additional executable objects for classifying the plurality of classifiable contents within the content region according to at least one criterion, because doing so would facilitate for the user tasks of organization or search of content in a graphical user interface format, without having to know explicit search rules (par. 6-8).


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
October 5, 2022